Citation Nr: 0213972	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-01 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 18, 1990, 
for the granting of a total disability evaluation based on 
individual unemployability (TDIU) due to the veteran's 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955, and from April 1955 to August 1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The Board denied the assignment of a total disability 
rating based on individual unemployability due to service-
connected disabilities in September 1989.  

3.  A claim for a total disability rating based on individual 
unemployability due to service-connected disabilities was 
received on May 18, 1990.  

4.  It is not factually ascertainable that the veteran's 
service-connected disabilities precluded employment prior to 
May 18, 1990.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
May 18, 1990, for the award of a total disability rating 
based on individual unemployability due to the veteran's 
service-connected disabilities, are not met.  38 U.S.C.A. § 
5110 (West Supp. 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.400, 4.16 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran first submitted an application for benefits 
immediately following his release from active duty.  He was 
subsequently granted service connection for arteriosclerotic 
heart disease with inferior wall myocardial infarction (30 
percent), hiatal hernia with reflux esophagitis (10 percent), 
chronic intermittent urethritis (noncompensable), chronic 
right shoulder bursitis (noncompensable), and mild left ear 
hearing loss (noncompensable).  The veteran's combined rating 
was 40 percent.  See VA Form 21-6796, Rating Decision, 
September 18, 1973.  

In July 1976 the RO raised the disability rating for 
arteriosclerotic heart disease from 30 to 60 percent.  In May 
1977, the veteran was awarded a TDIU.  The effective dates 
for the TDIU was from August 14, 1975, to June 1, 1979.  The 
TDIU was discontinued after May 31, 1979 and the 10 percent 
rating for hiatal hernia was reduced from 10 percent to 0 
percent.  

Over the next five years, the veteran repeatedly sought to 
have his heart disability rated greater than 30 percent.  
Each time his request was denied.  Then in April 1985, the RO 
granted the veteran's request for an increased evaluation for 
both his heart disability and the hiatal hernia disability.  
The heart evaluation was raised from 30 to 60 percent, and 
the hernia disorder was increased from zero to 10 percent.  
The combined rating was calculated to be 70 percent.  

In September 1985, the RO denied a TDIU.  The Board, in a 
decision dated June 23, 1986, determined that the evidence 
did not establish that a TDIU was warranted.  The matter was 
again before the Board in 1989.  Again, the Board denied the 
veteran's request for a TDIU.  See Board Decision, September 
25, 1989.  The Board concluded:

	. . . Based on these facts and 
circumstances, we conclude that his 
present heart disorder does not 
constitute total or even substantially 
total functional impairment.  The 
objective clinical findings consistently 
reflect or [sic] a capacity by the 
veteran to perform gainful activity and 
more than only sedentary work, although 
he does have limitations.

The Board further commented on the veteran's other service-
connected disabilities noting that they also were not so 
disabling as to prevent him from obtaining and maintaining 
gainful employment.  

The veteran re-submitted an application for TDIU benefits on 
May 18, 1990.  On the application (VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability), the veteran wrote that he had last worked 
full time in 1973 when he was still a Staff Sergeant in the 
US Army.  The veteran noted that he had attempted to obtain 
work, at Sears Roebuck & Co., as a stock person, and at a 
Morrison's Cafeteria, as a cook.  However, the veteran 
apparently was not hired for either of those positions.  

The RO again denied the veteran's claim, and the veteran 
appealed to the Board for review.  The Board remanded the 
claim in October 1992 for additional development.  After 
further information gathering, the claim was returned to the 
Board and in January 1994, the Board issued a decision on the 
merits of the veteran's claim.  In essence, the Board denied 
the veteran's claim.  See Board Decision, January 26, 1994.  
The veteran was notified of the decision and he requested 
reconsideration of the January 1994 Board decision.  
Reconsideration was granted, and the Board remanded the claim 
in October 1994.  

Following the October 1994 Board Remand, the RO obtained 
additional medical records and the veteran underwent further 
VA examinations.  Based on the evidence gathered, the RO 
continued to deny the veteran's claim.  The claim eventually 
returned to the Board and in December 1999, the Board granted 
the TDIU.  The claim was returned to the RO for additional 
processing.

The RO reviewed the Board's decision and granted the TDIU.  
The date of the TDIU was determined to be May 18, 1990 - the 
date of receipt of the claim sent to the RO by the veteran's 
accredited representative.  

The veteran was notified of the decision, and shortly 
thereafter he filed a claim requesting an earlier effective 
date for the assigning of the TDIU.  In his notice of 
disagreement, the veteran wrote that the effective date of 
the TDIU should be sometime in 1984, the year in which his 
combined rating was increased to 70 percent disabling.  

After receiving the veteran's notice of disagreement, the RO 
issued a statement of the case.  In its statement of the 
case, the RO wrote the following:

	. . . was granted retroactive to May 
18, 1990, date of receipt of claim which 
has been in continuous process.  
Individual unemployability was previously 
denied by Board of Veterans' Appeals 
decision dated June 23, 1986, and 
September 25, 1989.  Entitlement to an 
earlier effective date back to 1984 is 
not warranted, as the evidence in the 
veteran's file fails to show that he was 
precluded from obtaining and following 
substantially gainful employment at that 
time based solely on his service 
connected disabilities.

The claim is now before the Board.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45,620- 45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Id.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim for an earlier effective 
date in the statement of the case dated January 2001.  The 
Board concludes that the discussion in the statement of the 
case adequately informed the veteran of the evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has submitted numerous statements to the VA since he first 
submitted his claim in 1973.  Moreover, as a result of the 
veteran's various appeals over the years, the Board and the 
RO have been put on notice of additional evidence needed in 
support of his previous TDIU claims.  Because of that notice, 
the Board and the RO have obtained all evidence in 
conjunction with his claim.  VA has not been given notice by 
the veteran of relevant available evidence that might be 
attained by the VA for the processing of this claim.

Additionally, during the ten plus years that veteran's claim 
was circulating between the RO and the Board, the veteran had 
the opportunity to explain in detail his contentions 
concerning his TDIU claim.  Moreover, after he was awarded 
the TDIU, the veteran had the opportunity to provide any 
additional information in support of his claim.  While the 
veteran had initially indicated that he wanted to provide 
testimony before the Board, in October 2001 he withdrew his 
request for a hearing.  Instead, the veteran proffered 
documents in support of his claim.  The veteran further 
instructed his accredited representative to make any 
additional arguments deemed necessary.  The veteran did not 
suggest or insinuate that further evidence would be 
forthcoming; he did not hint that there was additional 
evidence that would support his contentions.

The veteran's accredited representative also was given the 
opportunity to provide argument in support of the veteran's 
case; the representative did not suggest or insinuate that 
other evidence was available to support the veteran's claim.  
The representative also did not indicate that further 
development was required.  Thus, since all relevant evidence 
has been gathered and no evidence has been identified that 
either the veteran or VA could attempt to attain, there is no 
need for further development.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly required the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2002).  The effective date of an award of benefits 
based on individual unemployability is governed by the law 
and regulations that control effective dates for increased 
disability ratings.  See Hurd v. West, 13 Vet. App. 449 
(2000), in which the United States Court of Appeals of 
Veterans Claims (Court) applied the statute which applies to 
the effective date of increased rating claims in a TDIU 
effective date case.  The effective date for the award of an 
increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of the 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2002).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).  

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a) (West 1991); see Mitscher v. West, 13 Vet. App. 123, 
127 (1999).  A "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2002).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a) (2002).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA or uniformed 
services will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  38 C.F.R. § 3.157 
(2002). 

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" 
is not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2002).  Notwithstanding, if VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2002).

The Court has held that 38 U.S.C.A. § 5110(b)(2) (West 1991) 
specifically links any effective date earlier than the date 
of application to:  (1) evidence that an increase in 
disability had occurred; AND (2) to the receipt of an 
application within one year after that increase in 
disability.  The application referred to must be an 
application on the basis of which the increased rating was 
awarded, because there would be no reason to adjudicate the 
question of the effective date prior to the award of a rating 
increase, just as there would be no reason to assign a 
disability rating on a disability-compensation claim until 
service connection had been awarded.  38 U.S.C.A. § 
5110(b)(2) (West 1991) allows a claimant to be awarded an 
effective date up to one year prior to the filing of an 
application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  The VA must review all the 
evidence of record, not just evidence not previously 
considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim for increase, provided also that 
the claim for increase is received within one year after the 
increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than one year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to one year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within one year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

A total disability rating based on individual unemployability 
may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2002).

As noted above, the veteran began petitioning for a TDIU in 
1974.  The RO denied the veteran's request for a TDIU except 
for a nearly five year period in the late 1970s.  Resulting 
from the RO's denials, the veteran appealed those decisions 
to the Board.  The Board denied the veteran's request in 
rating decisions dated June 23, 1986, and September 25, 1989.  
In both instances, the veteran was notified of the Board 
decision but he did not seek reconsideration of either 
action.  These determinations are final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2002)

The veteran has stated that his TDIU should be made effective 
before the September 25, 1989, Board decision.  The veteran 
has not claimed that the 1989 Board decision was in error; he 
has merely requested an earlier effective date.

The question then becomes whether it is factually 
ascertainable that his service-connected disabilities 
rendered him unemployable for any period prior to May 18, 
1990.  The claims folder contains documents from the veteran 
requesting service connection for disabilities as a result of 
Agent Orange exposure.  He also submitted paperwork in 
support of his claim for service connection for multiple 
joint arthritis.  None of these items suggest that his 
service-connected disabilities rendered him unemployable.  

VA medical treatment records, dating from January to May 
1990, show treatment for a heart disability, dizziness, 
genitourinary complaints, angina, fatigue, and skin tags.  
The claims folder also contains records of treatment from the 
McDill Air Force Base Medical Facility for the period of 
February 1989 to November 1992.  The Air Force records show 
treatment for hypertension, chest pain, hypokalemia, 
subscapular bursitis, a cold, a sebaceous cyst, 
gastroenteritis, testicular pain, and congestive prostatitis.  
Neither the VA medical records nor the McDill Air Force Base 
Medical Facility reports suggest that the veteran was unable 
to work as a result of his service connected disabilities and 
disorders for the period of September 1989 to May 1990.  
Furthermore, it was not shown that the service-connected 
disabilities precluded the veteran from participating in 
gainful employment.  In essence, the record did not reflect 
that the veteran was unemployable due to service-connected 
disabilities prior to May 18, 1990/  It follows that an 
effective date earlier than May 18, 1990 is not warranted in 
this case under VA regulations governing effective dates.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2002).  

In fact, as outlined in the December 1999 Board decision, the 
evidence that resulted in a favorable TDIU determination was 
all dated subsequent to May 18, 1990.  This included the 
field examination report of December 1994 and the March 1999 
VA physician's opinion.  For the reasons stated above, 
entitlement to an effective date earlier than May 18, 1990, 
for assignment of an evaluation of a TDIU is not established.  
38 C.F.R. § 3.400(o)(2) (2002).


ORDER

Entitlement to an effective date earlier than May 18, 1990, 
for the granting of a total disability evaluation based on 
individual unemployability (TDIU) due to the veteran's 
service-connected disabilities, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


